Charges similar to refused charge No. 7, for which the Court of Appeals ordered a reversal of the judgment of conviction, have been considered in numerous cases by this Court. It is the same as charge No. 24 in Bowen v. State, 217 Ala. 574, 577,117 So. 204; and charge No. 14 in Gulledge v. State, 232 Ala. 209,167 So. 252; and as charge No. 15 in Daniels v. State, 243 Ala. 675,  11 So.2d 756. See, also, Taylor v. State, 149 Ala. 32,42 So. 996; Newsom v. State, 107 Ala. 133, 18 So. 206; Bryant v. State; 116 Ala. 445, 23 So. 40; Watts v. State, 177 Ala. 24,59 So. 270.
But in the case of Ducett v. State, 186 Ala. 34, 65 So. 351, the Court refers to the difficulty of the jury in carefully balancing the various statements of the principle, and that such niceties should be exercised in favor of the ruling of the trial court. Our later cases cited above decline to reverse for the refusal of such charges without drawing close distinctions in the language used, on the theory that they are misleading and tend to confuse the jury. We are not willing to depart from that theory at this time.
The judgment of the Court of Appeals is reversed and the cause remanded to that court.
Reversed and remanded.
GARDNER, C. J., and BROWN, LIVINGSTON, STAKELY and SIMPSON, JJ., concur.